           Case 2:20-cv-01112-KJM-DMC Document 1 Filed 06/02/20 Page 1 of 13



1    LAW OFFICE OF STEPHAN R. WATTENBERG
     STEPHAN R. WATTENBERG, SB #183914
2    1074 EAST AVENUE, SUITE C
     CHICO, CALIFORNIA 95926
3    Telephone: (530) 342-8930
     Facsimile: (530) 342-5625
4
     JUSTICE AT WORK LAW GROUP LLP
5    TOMAS E. MARGAIN, Bar No. 193555
      Tomas@JAWLawGroup.com
6    1550 The Alameda, Suite 302
     San Jose, California 95126
7
     Telephone: (408) 317-1100
8
     Attorneys for Plaintiffs
     Chad Coates, Joshua B. Lusk
9
     Joshua C. Hicks, and Jordan C. Verece
10
                             UNITED STATES DISTRICT COURT
11
                                       FOR THE
                            EASTERN DISTRICT OF CALIFORNIA
12                                           Case No.:
     CHAD COATES, JOSHUA B. LUSK,
13   JOSHUA C. HICKS, JORDAN C. VERECE       COMPLAINT WITH JURY TRIAL
                                             DEMAND FOR
                Plaintiffs,
14
                                             Federal FLSA Claim:
          vs.                                1. Failure to pay overtime wage: 29 U.S.C. §§
15
                                             207, 216(b), and 255(a);
16   CALIFORNIA PINES COMMU ITY
     SERVICES DISTRICT, RON SHERER,          California State Claims:
17   RYAN SHERER.                           2. Failure to Pay Overtime Wages
                                            3. Failure to Pay State Minimum Wages with
18                                          penalty.
                Defendant                   4. Failure to Pay Wages.
19                                          5. Failure to Pay Timely Wages Labor Code
                                            § 203
20                                          6. Failure to Provide Accurate California
                                            Itemized Employee Wage Statements Labor
21
                                            Code § 226.
22
                                            7. Failure to Reimburse Expenses Labor Code
                                            §2802 and
23                                          8. Restitution For Unfair Business Practices
                                            (Cal. Bus. & Prof. Code §§ 17200 et seq.)
24

25



                                               1
                                         FLSA COMPLAINT
           Case 2:20-cv-01112-KJM-DMC Document 1 Filed 06/02/20 Page 2 of 13



1                                          NATURE OF CLAIM

2        1. Plaintiffs, Chad Coates, Joshua B. Lusk, Joshua C. Hicks, Jordan C. Verece, bring these

3    claims for unpaid wages, unpaid overtime wages, interest, equitable and injunctive relief,

4    penalties for work related expenses and attorneys’ fees and costs arising out of the failure to pay

5    overtime wages as required by the Fair Labor Standards Act and California law. The Plaintiffs

6    seek compensatory damages for unpaid wages in addition to liquidated damages under 29

7    U.S.C. § 216(b).

8        2. Under pendant State Law claims, Plaintiffs bring claims for waiting time penalties under

9    California Labor Code § 203 and penalties for wage stub violations under California Labor

10   Code § 226, unreimbursed expenses under Labor Code § 2802, attorney's fees, costs, and pre-

11   judgment interest pursuant to California Labor Code §1194(a) and 29 U.S.C. § 216(b).

12   Plaintiffs also seek restitution, equitable and injunctive relief in the interest of the general public

13   under California’s Unfair Trade Practices Act, California Business and Professions Code §

14   17203, including an extension of the statute of limitations for the underlying unfair, unlawful or

15   fraudulent conduct to four years.

16       3. The claims of Plaintiffs can be summarized as follows:

17           (a)     Earned But Unpaid Federal Overtime (FLSA) and California Daily Overtime

18       (California Labor Code §510):

19
            Defendants’ employees, including Plaintiffs, who worked as firefighters and service

     district employees were paid a monthly salary based upon their classification as firefighters,
20
     equipment operator, or fire Captain. Plaintiffs were in fact not overtime exempt pursuant to any
21
     wage order. Plaintiffs regularly worked three (3) to four (4) twenty-four (24) hour shifts per
22
     week but were not paid the overtime rates required by the FLSA or California Law, which is
23
     specified as controlling in the California Pines Community Service District (CPCSD) Employee
24
     Handbook. Throughout the respective FLSA and Labor Code statute of limitations, Plaintiffs
25
     suffered overtime underpayments based on Defendant’s payment structure. Plaintiffs will


                                                       2
                                              FLSA COMPLAINT
              Case 2:20-cv-01112-KJM-DMC Document 1 Filed 06/02/20 Page 3 of 13



1    disclose the categories and amounts as part of initial and supplemental disclosures based on

2    documents produced and discovery and investigation conducted.

3              (b)    Earned But Unpaid California Wage (at agreed rate): Labor Code § § 1194, 1197

4
              Plaintiffs were paid on a salary basis that was, and is, non-compliant with the FLSA and

     the California Labor Code. As a result, Plaintiffs were only paid for the first eight (8) hours of a
5
     twenty-four (24) hour shift.
6
              (c)     Reimbursement of Work Related Expenses: Plaintiffs paid for and/or were
7
     uncompensated for training that was essential to their job functions and required for continued
8
     employment.
9
              (d)     Federal and State Penalties: Plaintiffs seek penalties for the above conduct under
10
     the FLSA as liquidated damages, penalties for improper wage stubs, and, for former workers
11
     waiting time penalties as pled herein for failure to pay all wages due upon termination.
12
                           SUBJECT MATTER JURISDICTION AND VENUE
13
         4. This Court is a proper venue, since events giving rise to this lawsuit have occurred in
14
     this district.
15
         5. Subject matter jurisdiction of this action of this Court is based upon Fair Labor
16
     Standards Act, 29 U.S.C. §§201 et. seq. and the pendant jurisdiction of this Court.
17
         6.    At all times relevant, the California Pines CSD, Ron Sherer, and Ryan Sherer were
18
     employers or managing agents as defined by California Labor Code § 558.1.
19
         7.    At all times relevant, California Pines CSD is an employer as defined by the FLSA.
20
         8.    Plaintiffs hereby give their attorneys express consent to opt-in to the litigation and by
21
     the filing of this complaint affirmatively opt-in to the Fair Labor Standards Act Cause of Action.
22

23                                              DEFENDANTS

24        9. Defendant CPCSD is a California Community Service District as established under Cal.

25    Govt. Code § 61000 et seq and was at all times mentioned the employer of Plaintiffs.



                                                        3
                                              FLSA COMPLAINT
         Case 2:20-cv-01112-KJM-DMC Document 1 Filed 06/02/20 Page 4 of 13


        10.         Defendants Ron Sherer and Ryan Sherer are the General Manager and Assistant
1
     General Manager of Cal Pines CSD and managing agents as defined by California Labor Code
2
     § 558.1.
3

4                            GENERAL SUBSTANTIVE ALLEGATIONS

5       11.         DEFENDANTS employed Plaintiffs at all relevant times within the statute of

6    limitations in this action as firefighter and service district utility workers. Plaintiffs were paid

7    a fixed rate salary despite the fact that they were not overtime exempt according to any Wage

8    Order. They were paid this fixed rate salary irrespective of how many hours they worked in a

9    particular pay period. Plaintiffs’ actual hourly wage was less than the Federal or California

10   minimum wage.

11      12.         Plaintiffs and others similarly situated workers were paid various amounts

12   depending on the category of labor and on whether the employee was contracted to a State or

13   Federal fire incident. The individual Plaintiffs were paid as follows:

14      13.

15        Name         Monthly      Hourly     Contract      Overtime     Fringe      Regular Rate

16                                             Incident

17
           Hicks        $2,000.00     $12.50       $25.50          0        $250.00       $14.06
18
           Coates      $2,300.00     $14.38        $28.50          0       $250.00        $15.93
19
           Lusk        $2,452.00     $15.33         $28.50         0       $250.00        $16.88
20
          Verece       $2,200.00     $13.75        $25.50          0       $250.00        $15.30
21

22
        14.         Defendants’ designation of Plaintiffs as overtime exempt salaried employees was
23
     inaccurate and ineffective because;
24

25



                                                      4
                                             FLSA COMPLAINT
         Case 2:20-cv-01112-KJM-DMC Document 1 Filed 06/02/20 Page 5 of 13



1                  a) Each Plaintiff had a designated hourly rate which corresponds to their “salary”

2       divided by forty (40) hours.

3                  b) Each Plaintiff had a designated hourly rate for work on contracted fires.

4                  c) Plaintiff Lusk had a specified overtime rate.

5                  d) Each Plaintiff accumulated vacation and sick time at specified rate of pay,

6                  e) The California Pines CSD employee handbook states that regular pay, non-

7       exempt employees may earn overtime “on the terms defined by California Law.”

8                  f) Plaintiffs work does not fall under the executive, administrative or professional

9       exceptions to the Industrial Welfare Commission Wage Orders. Plaintiffs were not paid

10      two times the minimum wage and did not supervise other employees.

11        All of the above are incompatible with classification as an exempt or a salaried employee.

12      15.        Because the Plaintiffs do not fit the definition of a salaried employee at Sec. 1 of

13   any California Wage Order, the CPCSD salary is applied to the standard, regular work week,

14   which corresponds to the agreed rate of pay. As a result, the Plaintiffs remain unpaid for all

15   hours worked in excess of 40 hours per week or 8 hours per day.

16      16.        Plaintiffs were required to work three (3) to four (4) at least twenty four hours

17   (24) shifts per week, a total not less than of seventy two (72) hours with thirty two (32) hours

18   of that work unpaid. Plaintiffs received no pay at overtime rates.

19      17.        Despite the fact that Plaintiffs were misclassified as salaried, exempt employees,

20   the itemized payroll statements they received did not accurately state the total number of hours

21   worked, the accurate rate of pay or the accurate amount earned as required by California Labor

22   Code § 226.

23      18.        Plaintiffs were required to attend training as a condition of their employment but

24   were not paid for the time spent attending that training when it fell outside of their regularly

25   scheduled twenty four (24) hour shift.



                                                     5
                                            FLSA COMPLAINT
         Case 2:20-cv-01112-KJM-DMC Document 1 Filed 06/02/20 Page 6 of 13



1                                              COUNT ONE
                                            FEDERAL CLAIM
2
                                 Violation of the Fair Labor Standards Act
3                                   29 U.S.C. §§ 207, 216(b), and 255(a)
                            Failure to Pay Overtime Wages and Minimum Wages
4
        19.       Plaintiffs re-allege and incorporate the allegations of paragraphs 1-17 as if fully
5
     stated herein.
6
        20.           At all relevant times herein, Plaintiffs’ employment was subject to the provisions
7
     of the Fair Labor Standards Act of 1938, as amended ("FLSA"), 29 U.S.C. § 201, et seq.
8
        21.           DEFENDANTS are engaged in commerce or in the production of goods or
9
     services for commerce as defined by 29 U.S.C. § 203 (r) & (s) and related Department of
10
     Labor regulations.
11
        22.           DEFENDANTS routinely required and/or suffered or permitted Plaintiffs to work
12
     more than 40 hours per week, and routinely without paying them any overtime premium for
13
     hours worked in excess of 40 hours per week or paying them at the agreed upon rate for time in
14
     excess of 40 hours per week.
15
        23.       In failing to pay Plaintiffs for all hours worked or for overtime wages at one-and-
16
     one-half times their regular rate of pay, DEFENDANTS willfully violated the FLSA.
17
        24.           As a direct and proximate result of CPCSD Defendant’s failure to pay proper
18
     wages under the FLSA, Plaintiffs suffered unpaid wages and incurred general damages in the
19
     form of lost overtime wages and regular pay in an amount to be proved at trial.
20
        25.           Defendants intentionally, with reckless disregard for their responsibilities under
21
     the FLSA, and without good cause, failed to pay Plaintiffs their proper wages, and thus
22
     Defendants are liable to Plaintiffs for liquidated damages in an amount equal to their lost
23
     wages over a three year statute of limitations pursuant to 29 U.S.C. §§ 216(b) & 255(a) of the
24
     FLSA.
25



                                                       6
                                              FLSA COMPLAINT
            Case 2:20-cv-01112-KJM-DMC Document 1 Filed 06/02/20 Page 7 of 13



1       26.           Plaintiffs were required to retain legal assistance in order to bring this action and,

2    as such, are entitled to an award of reasonable attorney’s fees pursuant to the FLSA.

3       27.       By filing this complaint and being named in the Complaint, Plaintiffs CHAD

4    COATES, JOSHUA B. LUSK, JOSHUA C. HICKS, JORDAN C. VERECE give their consent

5    to and affirmatively opt-in to this litigation as the term is defied by the Fair Labor Standards

6    Act.

7                                               COUNT TWO
                                         PENDENT STATE CLAIM
8
                              Violation of California Labor Code §§ 510 & 1194
9                                Failure to Pay Overtime and Minimum Wage
        28.       Plaintiffs re-allege and incorporate the allegations of paragraphs 1-27 as if fully
10
     stated herein.
11
        29.       At all times mentioned herein, Plaintiffs were employed by CPCSD on a
12
     noncompliant and unlawful salary basis.
13
        30.       Pursuant to Labor Code §510, all employees, including Plaintiffs shall be paid one
14
     and one-half of their regular rate of pay for their work in excess of 8 hours a day and two times
15
     their regular rate of pay for work in excess of twelve (12) hours a day.
16
        31.       Plaintiffs are informed and believe and based thereon contend that Plaintiffs were
17
     paid less than the required one and one-half times their regular rate of pay for the hours worked
18
     in excess of 8 hours a day or two times their regular rate of pay for hours in excess of twelve
19
     (12) hours per day as required by California Labor Code § 510.
20
        32.       Plaintiffs therefore contend that by failing and refusing to comply with the
21
     statutory duty to pay Plaintiffs one and one-half times their regular rate of pay for hours
22
     worked in excess of 8 hours or two times their regular rate of pay for hours in excess of twelve
23
     (12) hours per day, CPCSD violated their right under California Labor Code § 510 and 1194.
24

25



                                                        7
                                               FLSA COMPLAINT
         Case 2:20-cv-01112-KJM-DMC Document 1 Filed 06/02/20 Page 8 of 13



1       33.       Pursuant to Labor Code § 1194, Plaintiffs seek as earned but unpaid overtime

2    compensation for hours worked in excess of 8 hours and 12 hours a day. Under substantive

3    California law, said overtime wages due and owing are 1.5 or 2.0 the regular rate determined

4    by taking weekly wages and dividing by the number of hours in the regular, standard work

5    week (40). Plaintiffs are then entitled to the overtime rate that they were not paid. Plaintiffs

6    are also entitled to and therefore request an award of pre-judgment interest on the unpaid

7    wages set forth herein.

8       34.       Plaintiffs have incurred, and will continue to incur, attorneys’ fees in the

9    prosecution of this action and therefore demand such reasonable attorneys’ fees and costs as set

10   by the court pursuant to California Labor Code § 1194.

11
                                           COUNT THREE
12                                   PENDANT STATE CLAIM
                       Violation of California Labor Code §§ 11945 and 1194.2
13
                      Failure to Pay Minimum Wages or at the Agreed Upon Rate
14      35.       Plaintiffs re-allege and incorporate the allegations of paragraphs 1-34 as if fully
15   stated herein.
16      36.       At all times mentioned herein, Plaintiffs were employed by CPCSD on a non-
17   compliant and unlawful salary basis.
18      37.       Plaintiffs therefore contend that DEFENDANT failed and refused to comply with
19   the statutory duty to pay Plaintiffs at their agreed upon and regular wage rate for each work
20   hour under California Labor Code § 1194.
21      38.       Under its minimum wage obligations, California does not recognize “minimum
22   wage averaging” or averaging all hours worked to see is the amount divided by the gross
23   wages meets minimum wage compliance. Each segregated work activity must be paid at least
24   at minimum wage, regular rate or agreed upon rate. Moreover, by operation of law as
25



                                                     8
                                            FLSA COMPLAINT
         Case 2:20-cv-01112-KJM-DMC Document 1 Filed 06/02/20 Page 9 of 13



1    Plaintiffs were unpaid for all hours worked in excess of forty (40) hours per week, these excess

2    hours must be paid at Plaintiffs’ regular or agreed rate.

3       39.       Under the minimum wage violation claim, separate and apart from the overtime

4    claim, Plaintiffs seek payment of two times the unpaid wage for compensable time worked not

5    paid by the salary compensation method including those activities pled above. Plaintiffs seek a

6    penalty under Labor Code § 1194.2 equal to the unpaid minimum wage amount.

7       40.       Plaintiffs have incurred, and will continued to incur attorneys’ fees in the

8    prosecution of this action and therefore demand such reasonable attorneys’ fees and costs as set

9    by the court pursuant to California Labor Code § 1194.

10
                                            COUNT FOUR
11                                   PENDANT STATE CLAIM
                                   California Labor Code Section 226
12
                                    Wage Stubs and Record Keeping
13      41.       Plaintiffs re-allege and incorporate the allegations of paragraphs 1-40 as if fully
14   stated herein.
15      42.       At all times relevant hereto, DEFENDANTS were subject to the provisions of
16   California Labor Code §§ 226, which requires an employer to provide each employee with
17   written periodic wage payment setting forth, among other things, the dates of labor for which
18   payment of wages is made, the total hours of work for the pay period, the gross and net wages
19   paid, all deductions from those wages, and the name and address of the employer.
20      43.       DEFENDANTS knowingly and intentionally failed to provide Plaintiff, with
21   accurate, itemized wage statements in compliance with Labor Code §226. Such failures in
22   DEFENDANTS’ itemized wage statements including, among other things, not accurately
23   showing hourly rate of pay, hours worked of the rate for overtime hours worked and amount of
24   overtime pay, in each pay period and/or incorrectly reporting gross wages earned.
25



                                                     9
                                           FLSA COMPLAINT
         Case 2:20-cv-01112-KJM-DMC Document 1 Filed 06/02/20 Page 10 of 13



1        44.       As a direct result of DEFENDANTS’ failure, Plaintiff, were injured and entitled

2    to recover an amount to be proved at trial for actual damages, including that measured by the

3    unpaid wages, of not less than $50.00 for the initial violation and $100.00 for each subsequent

4    violation up to $4,000.00.

5        45.           Plaintiff has incurred, and will continue to incur attorney fees in the prosecution

6    of this action.

7
                                                 COUNT FIVE
8                                        PENDANT STATE CLAIM
                                       California Labor Code Section 203
9
                                             Waiting Time Penalties
10       46.       Plaintiffs re-allege and incorporate the allegations of paragraphs 1-45 as if fully
11   stated herein.
12       47.       At the time Plaintiffs’ employment with Defendants was terminated,
13   DEFENDANTS owed Plaintiffs certain unpaid wages and overtime as previously alleged, and
14   such wages owed each Plaintiff were ascertainable at the time of termination.
15       48.       Failure to pay wages owed at an employee's termination as required by Labor
16   Code §201 subjects the employer the payment of a penalty equaling up to 30 days wages, as
17   provided for in Labor Code § 203.
18       49.       As of this date, DEFENDANTS have failed and refused, and continue to fail and
19   refuse, to pay the amount due, thus making each such defendants liable to Plaintiffs, for
20   penalties equal to thirty (30) days wages.
21

22
                                                 COUNT SIX
23                                             Labor Code § 2802
                                    Failure to Reimburse Business Expenses
24
         50.       Plaintiffs re-allege and incorporate the preceding paragraphs 1-49 as if fully stated
25
     herein.


                                                        10
                                               FLSA COMPLAINT
         Case 2:20-cv-01112-KJM-DMC Document 1 Filed 06/02/20 Page 11 of 13



1       51.        During the course of Plaintiffs’ employment with Defendants, they incurred

2    expenses related to maintaining the minimum required level of training necessary as

3    firefighters. DEFENDANTS did not indemnify Plaintiffs for these expenses or for the time

4    spent at training if it was outside their regular twenty four (24) hour shift.

5       52.        Plaintiffs seek an award of reasonable expenses incurred while employed by

6    Defendants.

7

8                                           COUNT SEVEN
                                      PENDENT STATE CLAIM
9                     Violation of California Business & Professions Code §17200
                                Restitution for Unfair Business Practices
10
        53.        Plaintiffs re-allege and incorporate the allegations of paragraphs 1-52 as if fully
11
     stated herein.
12
        54.        At all times relevant herein, Plaintiffs’ employment with DEFENDANTS was
13
     subject to FLSA, California Labor Code and applicable Wage Orders promulgated by the
14
     California Industrial Welfare Commission, which required all employees to be paid certain
15
     overtime for work performed in excess of 40 hours per week or 8 hours per day unless
16
     specifically exempted by the law, and also required Plaintiffs to be paid for all hours worked.
17
        55.        At all times relevant herein, the employer of Plaintiffs, DEFENDANTS were
18
     subject to the California Unfair Trade Practices Act (California Business and Professions Code
19
     § §17000 et seq.), but failed to pay the Plaintiffs certain regular and overtime pay as required
20
     by applicable state and federal laws to all of which Plaintiffs were legally entitled, with
21
     DEFENDANTS keeping to themselves the amount which should have been paid to Plaintiffs,
22
     including Opt-In Consenters and other putative class members.
23
        56.        In doing so, DEFENDANTS violated California Unfair Trade Practices Act,
24
     Business and Professions Code §17200, et seq. by committing acts prohibited by applicable
25



                                                     11
                                            FLSA COMPLAINT
          Case 2:20-cv-01112-KJM-DMC Document 1 Filed 06/02/20 Page 12 of 13



1     California Labor Code provisions, IWC Wage Orders, and the FLSA, and thus giving them a

2     competitive advantage over other employers and businesses with whom DEFENDANTS were

3     in competition and who were in compliance with the law.

4         57.      As a direct and proximate result of DEFENDANTS’ violations and failure to pay

5     the required minimum regular wages and overtime pay, the Plaintiffs’ rights under the law

6     were violated and the Plaintiffs, incurred general damages in the form of unpaid wages in

7     amount to be proved at trial.

8         58.      DEFENDANTS have been aware of the existence and requirements of the Unfair

9     Trade Practices Act and the requirements of state and federal wage and hour laws, but

10    willfully, knowingly, and intentionally failed to pay Plaintiffs’ regular and overtime pay.

11        59.      Plaintiffs, having been illegally deprived of the overtime pay herein seek

12    restitution of such unpaid wages pursuant to the Business and Professions Code §17203.

13

14                                          PRAYER FOR RELIEF

15   WHEREFORE, Plaintiffs pray for the following relief:

16      1. For compensatory damages for all overtime wages earned and not paid and the failure to

17   pay overtime compensation due and liquidated damages equal to unpaid overtime under FLSA

18   in the amount to be proved at trial;

19      2. For a finding that Defendants acted willfully as the term is used in the FLSA such that the

20   statute of limitations is extended to three years and liquidated damages are imposed;

21      3. For all overtime earned but unpaid under California Labor Code § 510 and § 1194;

22      4. For pre-judgment interest of 10% on the unpaid overtime compensation and unpaid

23   minimum wage under California Labor Code §§ 1194(a);

24      5. For “waiting-time” penalties under California Labor Code §203.

25



                                                    12
                                              FLSA COMPLAINT
          Case 2:20-cv-01112-KJM-DMC Document 1 Filed 06/02/20 Page 13 of 13



1        6. For reasonable attorney's fees pursuant to California Labor Code §1194(a) and 29 U.S.C.

2    §216(b) of the FLSA;

3        7. For costs of suit herein;

4        8. For an extension of the statute of limitations under Business and Professions Code

5    §17200, et seq. to four years for earned but unpaid wages as restitution and other actionable

6    relief;

7        9. For actual damages or a statutory penalty for non-compliant wage stubs; and

8        10. For such other and further relief as the Court may deem appropriate.

9

10

11   Dated: June 2, 2020

12
                                                     By:    /s/ Tomas E. Margain
13                                                                Tomas E. Margain
14
                                                                  Attorney for Plaintiffs

15
     Dated: June 2, 2020
16
                                                 By: ____/s/ Stephan R. Wattenberg __________
                                                     Law Office of Stephan R, Wattenberg
17                                                    Attorneys for Plaintiffs
18
                                           JURY TRIAL DEMAND
19
               Plaintiffs hereby demand a trial by Jury.
20

21   Dated: June 2, 2020

22
                                                     By:    /s/ Tomas E. Margain
23
                                                                  Tomas E. Margain
24                                                                Attorney for Plaintiffs

25



                                                       13
                                               FLSA COMPLAINT
